Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Sushil Iyer on 06/08/2021.
The application has been amended as follows: 

A. Please amend claim 13 to read:
13. (Currently Amended) A motor comprising: 
a stator; 
a rotor shaft assembly carried within and supported to rotate by the stator, the rotor shaft assembly comprising a rotor, the rotor and the stator separated by a radial gap, the rotor comprising an elongate hollow shaft about which the rotor shaft assembly is configured to rotate;
a cooling system comprising: cooling fluid, and a plurality of helical members positioned within the stator, the plurality of helical members configured to flow the cooling fluid in a closed flow pathway defined by the radial gap and the hollow portion of the shaft during rotor rotation within the stator.


B. Please change the dependency of claim 17 to depend on claim 13, not claim 1.
C. Please change the dependency of claim 19 to depend on claim 18, not claim 8.
D. Please change the dependency of claim 20 to depend on claim 18, not claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832